DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The amendment received 9/28/2021 has been entered.

Response to Arguments
Applicant’s arguments, see Remark, filed 9/28/2021, with respect to claims 1-13 have been fully considered and are persuasive.  The rejection of claims 1-13 has been withdrawn. 

Allowable Subject Matter
Claims 1-13 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding to claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“each of the contacts has two terminals corresponding to a switch in the apparatus, 
contacts include a closed state, an open state and an unconnected state of the switch in accordance with a state of the apparatus determined in advance, and 
the display processor sets a display mode of the representative icon in accordance with a priority determined in advance for each of the closed state, the open state and | the unconnected state of the contacts”.

Regarding to claim 11, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“each of the contacts has two terminals corresponding to a switch in the apparatus,
a plurality of states of the contacts include a closed state, an open state and an unconnected state of the switch in accordance with a state of the apparatus determined in advance, and
the management device sets a display mode of the representative icon in accordance with a priority determined in advance for each of the closed state, the open state and the unconnected state of the contacts”.

Regarding to claim 12, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“each of the contacts has two terminals corresponding to a switch in the apparatus, 
contacts include a closed state, an open state and an unconnected state of the switch in accordance with a state of the apparatus determined in advance, and 
in the step of performing the process of displaying the representative icon, a display mode of the representative icon is set in accordance with a priority determined in advance for each of the closed state, the open state and the unconnected state of the contacts”.

Regarding to claim 13, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“each of the contacts has two terminals corresponding to a switch in the apparatus, 
a plurality of states of the contacts include "a closed state, an open state and an unconnected state of the switch in accordance with a state of the apparatus determined in advance, and 
the display processor sets a display mode of the representative icon in accordance with a priority determined in advance for each of the closed state, the open state and | the unconnected state of the contacts”.

Claims 2-10 are allowed due to dependency of claim 1.

Closest Reference Found
Closest prior art of record with regards the Examiner’s 35 U.S.C 103 rejection includes Shuey (US 20080219210 A1) in view of Gallo (US 20150339594), and further in view of Higuchi .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/HAI TAO SUN/Primary Examiner, Art Unit 2616